PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/253,216
Filing Date: 31 Aug 2016
Appellant(s): CUDDIHY et al.



__________________
Mark A. Cuddihy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections of claims 1-3, 5-14, and 21 under 35 U.S.C. 112(b) have been withdrawn in view of Appellant’s arguments and to simply the issues for appeal.

(2) Response to Argument

Appellant’s invention is a system for determining the location of an occupant in a vehicle in order to perform functions such as activating/deactivating airbags and adjusting climate control (specification para. [0002]). The system first determines a mobile device location based on strengths of signals received at the mobile device from wireless transmitters (411B, 413, Fig. 4). The mobile device location may or may not correspond to an occupant location (para. [0039]). In order to confirm the correspondence, a secondary indicator having a defined relationship with a seating 
Examiner’s primary reference is Kalbus (US 9,533,576). Kalbus teaches determing the location of an occupant in a vehicle in order to perform functions such as enabling or disabling access to features (7:1-23). Kalbus first determines the location of a user equipment based on strengths of signals received at the user equipment from wireless transceivers (3:66 – 4:17), and then validates said location with control data indicating occupancy of a seating position, such as the presence of the user equipment in a cradle associated with a particular seat (4:18-52). 

Appellant makes two arguments in the brief. The first is that Examiner combines two different techniques of Kalbus which have no actual correlation except that one or the other would be used (second paragraph of brief page 5 to the paragraph bridging pages 6 and 7). Appellant identifies the first technique as using electromagnetic fields to determine the relative position of the user device and cross-correlating said relative position with control data that indicates occupancy of a vehicle seat, and the second technique as determining an exact location of the user device because of a mounted, physical connection in a cradle. Examiner respectfully disagrees with this characterization of Kalbus. As further discussed below, it is Examiner’s position that Kalbus teaches using the presence of the user device in a cradle not to determine an exact location but rather as control data that indicates occupancy of a vehicle seat. Examiner’s rejection, based on Kalbus’s teaching of determining relative location of a user device based on electromagnetic fields and cross-correlating said location with any techniques that are used independently, but instead teaches that all techniques are combinable depending on a desired location accuracy. 
Appellant’s second argument is that Kalbus does not teach storing the location of the mobile device as the location of the occupant (first to third full paragraphs of brief page 7). Examiner maintains, as argued in the final rejection and as further discussed below, that Kalbus is only interested in the location of the mobile device in as much as it corresponds to the location of an occupant, Kalbus confirms that the location determined using electromagnetic waves is the likely location of an occupant, and therefore when Kalbus stores said location, it is at least implicitly “stored as the location of an occupant” as claimed. 

Regarding Appellant’s argument that Examiner combines two different techniques of Kalbus which have no actual correlation except that one or the other would be used:

Examiner respectfully disagrees with Appellant’s characterization of Kalbus as teaching a first technique for determining relative position as using electromagnetic fields and cross-correlating with control data that indicates occupancy of a vehicle seat, and a second technique wherein an exact location of the user equipment is known by its placement in a cradle with a known location (brief page 5, second and third 
(1) signal strengths of transmitted and received electromagnetic signals, e.g., by triangulation (3:33 – 4:16), and
(2) control data that “may be received via a data connection established between the user equipment and a transceiver of the vehicle”, “may indicate occupancy of the seating positions of the vehicle”, and “may implicitly or explicitly indicate the position of the user equipment” (4:18-36).
Kalbus provides five examples of using control data to determine relative position:
(a) determining the presence of a fixed line connection between the user equipment and an interface of the vehicle, e.g., via a cradle,   (4:37-52) 
(b) determining acceleration of the vehicle and the user equipment (4:53 – 5:3)
(c) establishing a wireless connection with an NFC transceiver provided for each seating position (5:3-18)
(d) receiving optical signals from a transceiver (5:19-31)
(e) monitoring the vehicle interior with cameras (5:33-36).
Kalbus further teaches that all of the different techniques are combinable – see 3:32-46 “employ one or more different techniques”, 4:18-31 “Additionally or alternatively”, and 5:37-48 “One or more of the various techniques above may be employed independently or in conjunction” (emphasis added).
exact location on its own and therefore is not reasonably combined with the technique of using electromagnetic fields (page 5, third paragraph). That is, Appellant’s alleged first technique corresponds to a combination of (1) and (2), and Appellant’s second technique to (a) alone. However Appellant’s arguments do not acknowledge that (a) is an example of (2). Further, Appellant’s arguments mischaracterize (a). 
Regarding (a) as an example of (2):
Examiner acknowledges that, of (a)-(e) only (b) is explicitly described as based on “control data” (see 4:58). However all of (a)-(e) meet at least one of the properties of “control data” set forth at 4:18-36, and in Examiner’s view one of ordinary skill would clearly identify them as such. At least (a) and (c) meet the condition of indicating occupancy of seating positions of the vehicle (see 4:44-49 and 5:9-14, compare with 4:22-23). At least the cradle used in (a) provides “at least one secondary vehicle physical-system state-change indicator of a vehicle physical system having a defined association with a seating location” as claimed.
The rejection relies on Kalbus 4:18-31, where Kalbus explicitly teaches cross-correlating knowledge of relative position based on the occupancy of seating positions with relative position determined based on signal strengths of received electromagnetic signals in order to validate the relative location determined based on signal strengths, 
Regarding mischaracterization of (a):
Examiner respectfully disagrees with Appellant’s argument that Kalbus teaches the cradle determining an exact location of the user equipment, and that using a cradle leaves absolutely no reason to also use electromagnetic signals. Kalbus merely teaches that “[f]rom implicit or explicit knowledge of the arrangement [of] the cradle, it may be possible to determine the relative position within the vehicle once the fixed line connection has been set up. E.g., there may be dedicated cradles for the driver, the co-driver, and/or the rear seat passengers” (4:44-49) and “depending on which cradle is employed... it may be possible to conclude on the relative position of the user equipment within the vehicle” (4:49-52). There is no teaching in Kalbus that suggests using a cradle to determine an exact location within the vehicle, or that using a cradle leaves absolutely no reason to also use electromagnetic signals, as argued. 
Kalbus, as discussed above, clearly teaches that all of the techniques are combinable (3:32-46, 4:18-31, 5:37-48). At 5:37-48 Kalbus further teaches that such combinations depend on the required accuracy, and teaches that merely discriminating between seating positions provides “comparably low accuracy” (5:37-48). Use of a cradle, as discussed above with respect to 4:44-48, is taught as merely providing 

Regarding Appellant’s argument (brief page 5, fourth paragraph) that the presence of the device in the cradle does not actually “confirm that a location of an occupant corresponds to the location of the mobile device” but merely confirms that the device is located where the cradle is, Examiner respectfully disagrees, and maintains that presence of the device in a particular cradle would provide reasonable confirmation of the location of an occupant. Similar to Appellant’s occupancy indicators (a door opening or closing, a door locking device, a window control, a weight sensor, see claims 5-8), use of a particular cradle would indicate the likely, but not certain, occupancy of a seat. Kalbus teaches that “control data may indicate occupancy of the seating positions of the vehicle” (4:22-23, emphasis added). Examiner maintains that a determination of occupancy based on use of a cradle, when cross-correlated with a relative position determined based on electromagnetic fields as taught at 4:18-31, would at least to some extent “confirm that a location of an occupant corresponds to the location of the mobile device” as claimed.

known user seating position is used to confirm a guess about where the device is located, and therefore the system of Kalbus then essentially assumes that the device is in the same place as where it knows the user is located. Examiner respectfully disagrees that Kalbus necessarily knows where the user is located. Kalbus teaches that “control data may indicate occupancy of the seating positions of the vehicle” (4:22-23, emphasis added), but presence of a user equipment in a cradle does not necessarily mean that the user is located in any particular seat. Rather, as taught by Kalbus, it “may indicate” such (4:22-23). Kalbus therefore does not use a known user seating position to confirm a guess about where the device is located, but instead takes two pieces of information that indicate a possible user location, and compares them to see if they agree.

Regarding Appellant’s argument (brief page 6, third and fourth paragraphs) that the entire point of the claims is that one does not already know where the user is located. The claims assume the device location is known, based on the determining, and then guess that a user is at the same location, and confirms that guess based on a state change of a physical vehicle system associated with a seat that corresponds to where the device is known to be, such as a door opening. 
Examiner replies that this is the same as what Kalbus teaches. Kalbus determines the device location based on electromagnetic signals, guesses that a user is at the same location, and confirms that guess based on a cradle associated with a seat that corresponds to the determined device location. Kalbus assumes that, if a device is 
 
Regarding Appellant’s argument (paragraph bridging pages 6 and 7) that Kalbus knows where the user is and says as much. Examiner is unclear what portion of Kalbus Appellant is relying upon, and respectfully disagrees that Kalbus knows where the user is. Kalbus at most makes a reasonable guess as to where the user is based on knowledge that a device is in a particular cradle. Appellant further argues that Kalbus uses this knowledge to determine if the guess about the device location (the location determined using electromagnetic signals) was correct. Examiner respectfully disagrees, and would say rather that Kalbus makes a “guess” of a user location based on electromagnetic signals received at a user equipment, and validates that guess based on control data that may indicate seating position occupancy.

Regarding Appellant’s argument that that Kalbus does not teach storing the location of the mobile device as the location of the occupant:

In the remainder of page 7 Appellant argues that Kalbus does not actually store the location of the person, let alone store the location of the mobile device as the location of the person. Appellant argues again that Kalbus already knows the location of the person, which Examiner disagrees with for the reasons discussed above. 

Kalbus further teaches that the location determined using electromagnetic waves is confirmed as the likely location of a person as described at 3:66 – 4:31. Kalbus’s stored location is therefore both the determined location of the device and also the at least expected location of a person. Examiner therefore maintains that Kalbus teaches the broad language “store the location of the mobile device as the location of the occupant”, as when Kalbus stores said location it is at least implicitly “stored as the location of an occupant” as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CASSI J GALT/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Conferees:


/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.